Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 6 and 15 refer back to “the detent”, however a plurality of detents are introduced (“a detent in each of the cylindrical members”), and it cannot be determined to which of the previously-introduced detents reference back is being made.  In light of the specification, it is assumed that the Applicant intended to recite “the detents” for purposes of anticipation and obviousness analysis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Holbrook (US 3,202,170) or, in the alternative, under 35 U.S.C. 103 as obvious over Holbrook in view of Tejada (US 8,408,237).

Regarding claim 1, Holbrook discloses a valve control, comprising:
a valve unit that comprises separable cylindrical members (C, C’ are rectangular cylinders) forming a stack;
a pair of valves (V on the left, V on the right; see FIG 3) disposed in the stack and operable to control flow of fluid between the separable cylindrical members; and
a support unit that comprises a pair of end caps (C’’ on the left, C’’ on the right, as shown in FIG 3) disposed in contact with opposite ends of the stack,
wherein loading the pair of end caps generates a compression force to squeeze the separable cylindrical members together (via bolts B and nuts 32).
	Should it be determined that Holbrook’s members C, C’ are not “cylindrical” members, then see Tejada, which teaches that it was known in the art at the time of invention to form a similar valve using “cylindrical” members (12, which are round) to form a similar stack.  To reduce size and material costs, it would have been obvious to form them to be cylindrical (i.e., round cylindrical), as similarly taught by Tejada.

Regarding claim 2, Holbrook discloses fasteners (bolts B and nuts 32) arranged to apply compressive forces on each of the pair of end caps.

Regarding claim 3, Holbrook discloses:
elongate posts (bolts B) that engage with apertures (31) on the end caps; and
fasteners (nuts 32) disposed on the elongate posts that are operable to generate the compression force.
Regarding claim 8, Holbrook discloses wherein the stack comprises three separable cylindrical members (see members C, C’ in FIG 3).
Regarding claim 9, Holbrook discloses wherein the pair of valves are located in two of the three separable cylindrical members (see FIG 3).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as obvious over Holbrook alone, or as obvious over Holbrook in view of Tejada.
Holbrook discloses pistons (P) which move in response to pressure of fluid flowing inside of the separate cylindrical members, rather than diaphragms located near (held by) slots between the cylindrical members.  However it was well-known to form a fluid-reactive surface using diaphragms located near (held at their periphery by) slots between similar cylindrical members, and it would have been obvious to use such diaphragms and slots in Holbrook, rather than Holbrook’s pistons, in order to decrease friction and sticking. 

Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Holbrook (US 3,202,170).
Holbrook discloses:

10. A valve control, comprising:
a valve unit that comprises separable members (C, C’) forming a stack;
valves (V) disposed in the stack and operable to control flow of fluid between the separable members; and
a support unit that comprises end caps (C’’) disposed in contact with opposite ends of the stack,
wherein loading at least one of the end caps generates a compression force to squeeze the separable members together (via bolts B, nuts 32).
11. The valve control of claim 10, further comprising:
fasteners (B, 32) arranged to apply compressive forces on each of the pair of end caps.
12. The valve control of claim 10, further comprising:
elongate posts (B) that engage with apertures (31) on the end caps; and
fasteners (32) disposed on the elongate posts that are operable to generate the compression force.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as obvious over Holbrook alone.
Holbrook discloses pistons (P) which move in response to pressure of fluid flowing inside of the separate cylindrical members, rather than diaphragms located near (held by) slots between the cylindrical members.  However it was well-known to form a fluid-reactive surface using diaphragms located near (held at their periphery by) slots between similar cylindrical members, and it would have been obvious to use such diaphragms and slots in Holbrook, rather than Holbrook’s pistons, in order to decrease friction and sticking. 

Claim(s) 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as obvious over Holbrook (or Holbrook in view of Tejada (as explained above in regard to claim 1), and further in view of either Hamer (US 8,220,478) or Kresse (US 8,439,329).
Regarding claim 16, Holbrook discloses, and alternatively Holbrook in view of Tejada render obvious a system comprising: a valve control comprising a stack of cylindrical members (see the analysis of claim 1 above), moveable valve components disposed inside of the stack of cylindrical members, and a fastening mechanism that creates compressive forces to ends of the stack of cylindrical members (see the analysis of claim 1 above), and further wherein the moveable components are operable to regulate flow of a first inlet gas into the valve control (e.g., at 25 of Holbrook).  Holbrook further discloses the fluid pressure to be delivered to a delivery pipe for conveying the fluid to its functional end, for instance, as an instrumentality to be actuated thereby (e.g., col. 3 lines 39-45) to cause the instrumentality to move in response to pressure of a second inlet gas in to the valve control (Holbrook’s pilot line “PL” connected at 29), but Holbrook does not specifically disclose such instrumentality to be a control valve with a pneumatic actuator.  Each of Hamer and Kresse teach that it was known in the art at the time of filing to use a similar valve control pneumatically connected to an actuator (Hamer at 14, Kresse at 30) of a control valve (Hamer at 12, Kresse at 32) for controlling operation of the control valve.  To use Holbrook’s valve control in order to pilot a control valve, it would have been obvious to pneumatically connect Holbrook’s operating line 26 to a pneumatic actuator of a control valve, as similarly taught by either one of Hamer or Kresse.

Regarding claim 17, Holbrook disclsoes a manifold disposed on the valve control, the manifold receiving the first inlet gas (25 and the member C to which it is connected, as shown in FIG 3, are together read as this manifold).
Regarding claim 18, Holbrook discloses the invention as claimed with exception to the no-bleed valve in the manifold.  However no-bleed valves (e.g., check valves that fully seal when closed) were well-known in the art at the time of filing and it would have been obvious to use such a no-bleed valve in Holbrook’s manifold to prevent pressure bleeding upstream into 25 during high load conditions at 26.
Regarding claim 19, mounting plates as claimed were well-known in the art at the time of filing and it would have been obvious to use such a mounting plate as claimed with Holbrook’s valve in order to secure Holbrook’s valve in a fixed position.
Regarding claim 20, Holbrook discloses wherein the valve control is operable to allow gas to exhaust from the stack of cylindrical members (via 27) in response to movement of the moveable valve components.

Allowable Subject Matter
Claims 4, 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,847,376 to Tittlebach discloses separate cylindrical members forming a valve housing for a single valve element, and an arguable detent where 79 meets 3 (FIG 3), but does not disclose an alignment rod that is received in each detent of multiple cylindrical members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth RInehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
8/23/22